[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT            FILED
                    ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                       DECEMBER 13, 2006
                           No. 05-15406
                                                        THOMAS K. KAHN
                     ________________________
                                                            CLERK

                 D. C. Docket No. 03-20652-CV-JAL

RICHARD JARZYNKA,


                                                Plaintiff-Appellant,

                                versus

ST. THOMAS UNIVERSITY SCHOOL OF LAW,
et al.,


                                                Defendants,


ST. THOMAS UNIVERSITY, INC.,


                                                Defendant-Appellee.


                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    _________________________

                         (December 13, 2006)
Before TJOFLAT, HULL and BOWMAN,* Circuit Judges.

PER CURIAM:

       After review and oral argument in this diversity action, the Court concludes

that the district court properly granted summary judgment to the defendant St.

Thomas University on the claims of the plaintiff Richard Jarzynka.

       AFFIRMED.




       *
         Honorable Pasco M. Bowman II, United States Circuit Judge for the Eighth Circuit,
sitting by designation.

                                               2